Cook, J.,
delivered the opinio.n of the courts
■ The question in this case was the identity of the defendant, and the witness who bought the whisky, when placed on the witness stand, was asked if he knew the defendant, to which he replied in the negative. He was then asked: “Did you buy any whisky from him?” Answer: “I don’t know,, sir.” The district attorney then proceeded to interrogate the witness about what he told the grand jury, and, when defendant objected, he was withdrawn. He was again put on the stand after the district attorney had consulted with him, it seems, in the presence of the other witnesses for the state, who *485were “under the rule.” On the second effort the state succeeded in proving by the witness that he bought whisky from appellant. On cross-examination the defendant sought to prove that the witness had made the same statement to the grand jury that he first made on the witness stand. The district attorney objected, and the court sustained his objection. It does not appear why this objection was sustained. It is clear that it was pertinent and competent for the defendant to prove that the state’s witness had made statements outside the court in conflict with the statements he made in the court.

Reversed and remanded.